Case 1:19-cv-00768-BMC Document 31-1 Filed 01/31/20 Page 1 of 4 PageID #: 293



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
Lashawn Sharpe, individually and on behalf of all
other similarly situated,
                                                        Case No.: 1:19-cv-00768 (BMC)

                            Plaintiff,

            -against-                                       DEFENDANTS’ RULE 56.1
                                                         STATEMENT IN OPPOSITION TO
                                                        SHARPE’S MOTION FOR SUMMARY
A&W Concentrate Company and Keurig Dr                             JUDGMENT
Pepper Inc.,

                            Defendants.


       Defendants A&W Concentrate Company and Keurig Dr Pepper Inc., by and through the

undersigned counsel, hereby submit the following statement in opposition to Plaintiff Sharpe’s

Motion for Summary Judgment pursuant to Local Civil Rule 56.1.

       1. Defendants manufacture and sell A&W Root Beer.

       Admitted.

       2. The front of the label of Defendants’ A&W Root Beer states “Made With Aged

Vanilla.”

       Admitted.

       3. The front of the label of Defendants’ A&W Root Beer does not state “Artificial

Vanilla” or “Artificially Flavored Vanilla,” or “Vanilla Artificial Flavored.”

       The labels do not use those precise terms. However, the labels on bottles and

packaging of A&W Root Beer state conspicuously that the beverages are both “naturally

and artificially flavored,” and the Nutrition Facts Label on bottles and cans of A&W Root

Beer state that the beverages contain both “natural and artificial flavors.” See Declaration
Case 1:19-cv-00768-BMC Document 31-1 Filed 01/31/20 Page 2 of 4 PageID #: 294



of Creighton Magid submitted in connection with Defendants’ Motion for Summary

Judgment (“Magid Decl.”) at ¶¶ 2 - 3 and Exhibits A and B.

       4. Defendants’ A&W Root Beer contains ethyl vanillin.

       Admitted. Ethyl vanillin comprises 0.71% of the assayed chemicals detected in

A&W Root Beer, according to test results proffered by Plaintiff. See Alliance Technologies

GCMS Analysis (attached as Exhibit 1 to the Declaration of Michael R. Reese) at 5.

       5. Ethyl vanillin is an artificial vanilla flavor.

       Admit that ethyl vanillin is an artificial product and may be used as a flavoring.

However, its use in A&W Root Beer is to create a “creamy” taste profile.

       6. Defendants manufacture and sell A&W Cream Soda.

       Admitted.

       7. The front of the label of Defendants’ A&W Cream Soda states “Made With Aged

Vanilla.”

       Admitted.

       8. The front of the label of Defendants’ A&W Cream Soda does not state “Artificial

Vanilla” or “Artificially Flavored Vanilla,” or “Vanilla Artificial Flavored.”

       The labels do not use those precise terms. However, the labels on bottles and

packaging of A&W Cream Soda state conspicuously that the beverages are both “naturally

and artificially flavored,” and the Nutrition Facts Label on bottles and cans of A&W

Cream Soda state that the beverages contain both “natural and artificial flavors.” See

Magid Decl. at ¶¶ 2 - 3 and Exhibits A and B.

       9. Defendants’ A&W Cream Soda contains ethyl vanillin.




                                                   2
Case 1:19-cv-00768-BMC Document 31-1 Filed 01/31/20 Page 3 of 4 PageID #: 295



      Admitted. Ethyl vanillin comprises 4.61% of the assayed chemicals detected in

A&W Root Beer, according to test results proffered by Plaintiff. See Alliance Technologies

GCMS Analysis (attached as Exhibit 1 to the Declaration of Michael R. Reese) at 5.

      10. Ethyl vanillin is an artificial vanilla flavor.

      Admit that ethyl vanillin is an artificial product and may be used as a flavoring.

However, its use in A&W Root Beer is to create a “creamy” taste profile.



  Dated: January 31, 2020                             Respectfully submitted,


                                                      /s/ Creighton R. Magid
                                                      Creighton R. Magid (admitted pro hac vice)
                                                      DORSEY & WHITNEY LLP
                                                      1401 New York Avenue, N.W., Suite 900
                                                      Washington, D.C. 20005
                                                      Phone: (202) 442-3555
                                                      Fax: (202) 442-3199
                                                      magid.chip@dorsey.com

                                                      Elizabeth Rozon Baksh
                                                      DORSEY & WHITNEY LLP
                                                      51 West 52nd Street
                                                      New York, NY 10019
                                                      Telephone: (212) 415-9200
                                                      Facsimile: (646) 607-8476
                                                      baksh.elizabeth@dorsey.com


                                                      Attorneys For Defendants A&W CONCENTRATE
                                                      COMPANY AND KEURIG DR PEPPER INC.




                                                  3
Case 1:19-cv-00768-BMC Document 31-1 Filed 01/31/20 Page 4 of 4 PageID #: 296



                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 31, 2020, I caused copies of the foregoing

DEFENDANTS’ RULE 56.1 STATEMENT IN OPPOSITION TO SHARPE’S MOTION FOR

SUMMARY JUDGMENT to be filed with the Clerk of Court using the CM/ECF system which

will send notification of the filing to all counsel of record.


                                                        By:      /s/ Creighton R. Magid
                                                                  Creighton R. Magid




                                                   4
